DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 3/3/22. Claims 1, 2, 4, 6, 10, 12, 17, 19-21, 23, 27, and 29 have been amended. Claims 1 – 30 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zalewski et al. (U.S. 2009/0111583) in view of Kamvysselis (U.S. 10,115,124). 
Regarding claims 1, 23, 29, and 30, Zalewski discloses a method for adjusting content of a video game, (“provide methods, systems, apparatus, and programs for improving application integrity”, par. 0009), providing content of the video game from a current game play session for rendering on a client device of a first user, in response to the first user accessing the video game during the current game play session, detecting a request from a second user to access the video game for current game play session, (“the users communicate via the network with a server 106. The users 102 may use a network enabled device, such as game console such as a Sony play station 3, a laptop computing device, a portable game device such as a play station portable, a desktop computing device, a cellular telephone, or any other device capable of interfacing to the communication network”, par. 0041), responsive to detecting the request from the second user, determining a behavior of the first user by analyzing input of the first user from one or more previous game play sessions of the video game, (“the moderation entity evaluates the time-based history to determine if the activity is offensive or inappropriate”, par. 0064), when the behavior of the first user is determined to be abusive toward the second user, dynamically modifying content representing the second user for including in the content of the video forwarded to the client device of the first user for rendering, (“During evaluation if the moderation entity determines that the activity is not inappropriate that may take no action. If the moderation entity determines that the behavior is offensive or inappropriate then the moderation entity can take appropriate action”, par. 0065). 
Zalewski, however, is silent upon disclosing hiding the identity of the second user to the first user if inappropriate has been determined. In a related art, however, Kamvysselis discloses a system that hides the identity of a user, (“In some implementations, the executable program 224 can remove user identification information from the log 244, such as to make the log 244 anonymous and/or to protect the privacy of the user”, col. 15, lines 24 – 28), wherein the Examiner views this in combination with Zalewski as meeting the claim limitation hiding the identity of a second user from a first user. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kamvysselis into the art disclosed by Zalewski in order to meet the need to decrease bad behavior in online gaming. 
Regarding claims 2, 25, and 26, Zalewski discloses wherein modifying content representing the second user includes modifying an original representation of the second user included in the content of the video game to generate a modified representation, the modified representation of the second user inheriting select ones of user attributes associated with the original representation of the second user, the select ones of the user attributes inherited are relevant to mimic a behavior of the original representation of the second user within a gaming scenario of the video game, wherein the select ones of the user attributes includes at least physics attributes pertaining to game play of the video game, (“if a particular type of behavior is not originally considered inappropriate, but the majority of other online users find a particular activity to be inappropriate, as indicated by a large number of complaints for that activity, the moderation entity can modify the standards that it evaluates activity against and set this new activity as being inappropriate”, par. 0076). 
Regarding claims 3 - 6, 10, Zalewski, as disclosed above, is silent upon disclosing hiding the identity of the second user to the first user if inappropriate has been determined. In a related art, however, Kamvysselis discloses a system that hides the identity of a user, (“In some implementations, the executable program 224 can remove user identification information from the log 244, such as to make the log 244 anonymous and/or to protect the privacy of the user”, col. 15, lines 24 – 28), wherein the Examiner views this in combination with Zalewski as meeting the claim limitation hiding the identity of a second user from a first user. 
Regarding claims 7 - 9, and 20 – 22, Zalewski discloses wherein the first user and the second user are players of the video game, (“The users 102 may use a network enabled device, such as game console such as a Sony play station 3, a laptop computing device, a portable game device such as a play station portable, a desktop computing device, a cellular telephone, or any other device capable of interfacing to the communication network”, par. 0041). 
Regarding claim 11, Zalewski discloses wherein the content related to the video game provided to the first user and the second user during the current game play session includes gaming scenario of the video game and content included in an interactive interface that is presented alongside the gaming scenario, the content included in the interactive interface is generated from input of users including the first user and the second user, wherein the content generated within the interactive interface from input of the users include video content, textual content, graphic content, chat content, audio content or any combinations thereof, wherein the input of the first user in the current game play session includes input within the gaming scenario of the video game, or input used to generate the content within the interactive interface, wherein analyzing the input of the first user includes performing contextual analysis of the input, and wherein the first user is one of a player, or a spectator or an influencer, (“The users 102 may use a network enabled device, such as game console such as a Sony play station 3, a laptop computing device, a portable game device such as a play station portable, a desktop computing device, a cellular telephone, or any other device capable of interfacing to the communication network”, par. 0041).
Regarding claim 12, Zalewski discloses receiving input of the first user during the current game play session, wherein when the input of the first user in the current game play session is one of audio content or text content or chat content, modifying content further includes, dynamically filtering the audio content or text content or chat content using a content filter identified for the second user to generate modified content, the dynamic filtering includes replacing a certain keyword included in the audio content, text content or chat content that is perceived as offensive or inappropriate for the second user with a different keyword that is appropriate for the second user, SONYP44064PATENT APPLICATION SCEA20016US00wherein the different keyword selected being specific for the second user and identified using the identified content filter, (“a user could join an online game activity or they could engage in online virtual reality sessions or other online activities, for example, such as Sony Home.RTM. environment. Flow continues to block 604 where the user interacts with other members of the online community”, par. 0067). 
Regarding claims 13 - 18, Zalewski discloses wherein the audio content, or the text content, or the chat content without the dynamic filtering is provided for rendering on the client device of the first user, and the modified content resulting from the dynamic filtering is provided for rendering on a second client device associated with the second user, (“Types of activity that can be included in the time-based history include text chat, audio chat, the state of all characters, their positions, and any other data that will be useful in recreating the online environment”, par. 0069). 
Regarding claims 19, 27, and 28, Zalewski discloses wherein the content representing the second user includes any one or combination of a graphical representation of the second user, or a user identifier, or content provided via an interactive interface, and wherein modifying content includes modifying one or more of the graphical representation of the second user, or the user identifier or the content provided via the interactive interface, (“The users 102 may use a network enabled device, such as game console such as a Sony play station”, par. 0041). 
Regarding claim 24, Zalewski discloses wherein the content of the video game provided to the first user includes the input of the first user providing during the game play of the video game, (“The users 102 may use a network enabled device, such as game console such as a Sony play station”, par. 0041).
	Response to Arguments
Applicant's arguments filed on 3/3/22 have been fully considered but they are not persuasive. Regarding claims 1 – 30, Applicants argue that the secondary reference “Kamvysselis does not suggest or teach hiding the identity of the second user by modifying representation of the second user”. The Examiner respectfully disagrees. It is acknowledged by the Applicants that in Kamvysselis, the identity of the user is removed, wherein the Examiner views this removal of the user’s identity as being equivalent to modifying the representation of the user.
Applicants further argue that “Kamvysselis does not suggest or teach hiding the identity of a second user based on inappropriate behavior of first user toward the second user”. The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as stated above, Zalewski is relied upon as meeting at least the limitation of identifying inappropriate behavior of a user, wherein Kamvysselis is relied upon as at least meeting the limitation of hiding the identity of a user, wherein combined, both references meet the argued limitation. Therefore, the Examiner maintains that the cited art references render the present invention obvious as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715